In a matrimonial action in which the parties were divorced by judgment entered August 3, 2005, the mother appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Queens County (Strauss, J.), dated February 23, 2007, which, without a hearing, inter aha, granted the father’s cross motion for sole custody of the parties’ son to the extent of temporarily changing the residential custody of the parties’ son from the mother to the father subject to further order of the court.
Ordered that the order is affirmed insofar as appealed from, with costs.
*792The Supreme Court possessed adequate relevant information so as to enable it to make an informed and provident temporary custody determination (see Matter of Levande v Levande, 10 AD3d 723 [2004]). The evidence before the Supreme Court was sufficient to enable it, even without a hearing, to reach a sound conclusion that, under the circumstances of this case, it was in the child’s best interest to award temporary residential custody to the father until such time as a hearing could be conducted on the issue of permanent custody (see Matter of Levande v Levande, supra at 724; Matter of Porter v Burgey, 266 AD2d 552, 553 [1999]).
The mother’s remaining contentions are without merit. Crane, J.P., Ritter, Dillon and Carni, JJ., concur.